IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 

ON MOTION FOR REHEARING
 


NO. 3-91-363-CV



MARY MELVINA MARTIN AND ANTHONY L. MARTIN,

	APPELLANTS

vs.



CITY OF SCHERTZ, COMAL INDEPENDENT SCHOOL DISTRICT 
AND COUNTY OF COMAL,

	APPELLEES

 


FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. C-90-602C, HONORABLE ROBERT T. PFEUFFER, JUDGE

 



PER CURIAM


	In their motion for rehearing, appellees County of Comal and Comal Independent
School District correctly point out this Court's error in taxing costs in this proceeding against
appellees.  A taxing unit is not liable for court costs in a suit to collect taxes.  Tex. Prop. Code
Ann. § 33.49(a) (1982); Leander Indep. Sch. Dist. v. Texas Conference Ass'n of Seventh-Day
Adventists, 679 S.W.2d 487, 488 (Tex. 1984); El Campo Indep. Sch. Dist. v. Kimmey, 571
S.W.2d 865, 866 (Tex. 1978); Houston Lighting & Power Co. v. Dickinson Indep. Sch. Dist.,
794 S.W.2d 402, 408 (Tex. App. 1990, writ denied); see Tex. R. App. P. Ann. 89 (Pamph.
1992).
	Accordingly, we grant appellees' motion for rehearing.  We withdraw our
judgment, dated July 8, 1992, and substitute our judgment taxing all costs of this appeal against
appellants Mary Melvina Martin and Anthony L. Martin.

[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Filed:   August 26, 1992
[Do Not Publish]